949 F.2d 397
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Larry Wayne WITT, Defendant-Appellant.
No. 91-1104.
United States Court of Appeals, Sixth Circuit.
Dec. 5, 1991.

Before KENNEDY and BOGGS, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Larry Wayne Witt, a former federal prisoner, appeals his convictions of possession as well as passing and uttering counterfeit currency.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not necessary.   Fed.R.App.P. 34(a).   In addition, counsel for both parties have waived oral argument.


2
In September 1990, a jury convicted Witt of one count of passing and uttering a counterfeit $100.00 Federal Reserve Note and one count of possessing eight counterfeit Federal Reserve Notes, both in violation of 18 U.S.C. § 472.   Witt was sentenced to "time served" plus three years of supervised release.   He has filed a timely appeal.   Witt asserts that insufficient evidence exists to support his conviction on either the possession or passing and uttering charges.


3
Upon review, we conclude that Witt has failed to preserve his right to challenge the sufficiency of the evidence because he failed to move for a judgment of acquittal pursuant to Fed.R.Crim.P. 29 at any time during trial or at the close of all the evidence.   See United States v. Williams, 940 F.2d 176, 180 (6th Cir.1991);   United States v. Swidan, 888 F.2d 1076, 1080 (6th Cir.1989).   In such situations, the reviewing court is limited to examining the record for plain error or to determining whether a manifest miscarriage of justice has occurred.   Williams, 940 F.2d at 180.   Witt cannot satisfy this standard, as a review of the record reveals no plain error or manifest miscarriage of justice.


4
Accordingly, the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.